Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1209
                      Lower Tribunal No. F20-11530
                          ________________


                            Steven Dieguez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Daryl E. Trawick, Judge.

     Steven Dieguez, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Steven Dieguez appeals the court’s postconviction order denying his
motion to correct jail credit filed under Florida Rule of Criminal Procedure

3.801. However, Dieguez was released from custody on October 17, 2022.

Because Dieguez has completed his sentence and been released, the jail

credit issue is moot. See Boggs v. State, 166 So. 3d 899, 900 (Fla. 2d DCA

2015); Toomer v. State, 895 So. 2d 1256, 1256–57 (Fla. 1st DCA 2005).

Accordingly, we dismiss this appeal.

     Dismissed.




                                       2